UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):October 29, 2009 FIRSTFED FINANCIAL CORP. (Exact name of registrant as specified in its charter) Delaware 1-9566 95-4087449 (State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS Employer Identification No.) 12555 W. Jefferson Boulevard Los Angeles, California (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(310) 302-5600 Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240-13e-4(c)) Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On October 29, 2009, Jesse Casso, Jr. resigned as a member of the Board of Directors of FirstFed Financial Corp. (the “Company”) and its wholly-owned banking subsidiary, First Federal Bank of California, FSB (the “Bank”).Mr. Casso’s resignation did not result from any disagreement with the Company concerning any matter relating to the Company’s operations, policies or practices.Mr. Casso has indicated to the Board of Directors of the Company and the Bank that he plans to assist the Company by attempting to raise a fund that would recapitalize the Bank, and voluntarily resigned to avoid the appearance of any conflict of interest potentially raised by such pursuit in conjunction with continued membership on the Board. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. FIRSTFED FINANCIAL CORP. (Registrant) October 30, 2009 By: /s/ Babette E. Heimbuch Babette E. Heimbuch Chief Executive Officer
